DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8, filed 08/12/2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see pg. 8-12, filed 08/12/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made.

Allowable Subject Matter


Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103






The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamae et al. (US 2014/0220487 A1), in view of Moriya et al. (US 8,263,302 B2).
Kamae teaches a magnetic carrier including a filled core particle in which a silicone resin is filled in pores of a porous magnetic core particle and a vinyl resin coating a surface of the filled core particle (Abstract). Since the silicone resin is significantly excellent in impregnating ability, even the inside of the pores of the porous magnetic care particle is filled with the resin ([0026]). Since the convex portion of the surface of the filled core particle is a portion at which the porous magnetic core particle is exposed and has a high compatibility with the vinyl resin, the convex portion of the surface of the filled core particle is coated with the vinyl resin ([0029]). The magnetic carrier can effectively suppress leakage, fogging, density unevenness, and carrier adhesion by using the filled core particle which includes the porous magnetic core particle and the silicone resin filled therein, and also by using the vinyl resin as the coating resin ([0036]). 
In the manufacturing example of porous magnetic core particle 1, 61.9 parts by mass of Fe2O3, 31.0 parts by mass of MnCO3, 6.5 parts of Mg(OH)2, and 0.6 parts by mass of SrCO3 were ground and mixed using a vibration mill followed by a calcination step, a grinding step, a granulation step, a firing step, and a sorting step to produce porous magnetic core particle 1 ([0140]-[0147]). Magnetic core particle 3 disclosed in the instant specification was produced using the same ferrite raw materials in a sufficiently similar composition ratio and using the same procedural steps (see [0131] and [0128]-[0130] of the instant specification). Similarly, the porous magnetic core particles of both Kamae and the Applicant were then filled with a silicone resin comprising similar polysiloxane components. For instance, porous magnetic core particle 1 of Kamae was filled with a silicone resin comprising polydimethylsiloxane, methyltrichlorosilane, and 3-aminopropyltrimethoxysilane (Table 2 and Table 3), while the porous magnetic core particle 3 disclosed in the specification was filled with a silicone resin comprising a methylsilicone oligomer and γ-aminopropyltriethoxysilane (see [0132] of the instant specification). Then, the resin-filled magnetic core particles of both Kamae and the Applicant were coated with a vinyl resin comprising similar monomers. For instance, porous magnetic core particle 1 of Kamae was coated with a vinyl resin comprising a cyclohexyl methacrylate, a methyl methacrylate monomer, and a methyl methacrylate macromonomer ([0154]) (which reads on the limitations recited in claims 1 and 6), while the porous magnetic core particle 3 disclosed in the specification was coated with a vinyl resin comprising a cyclohexyl methacrylate monomer and a methyl methacrylate monomer (see [0134] of the instant specification). More specifically, the porous magnetic core particle 1 of Kamae was coated with the vinyl resin so that the content of the resin component was 2.0 parts by mass to 100 parts by mass of the magnetic core particle ([0161]) (which reads on the limitation recited in claim 7). 
Kamae is silent to teach the mean width of the roughness curve elements of the magnetic carrier particle and the ratio recited in claim 1 or the arithmetic mean surface roughness of the magnetic carrier surface recited in claims 4 and 5. However, since the magnetic core particle was created, filled, and coated using a sufficiently similar method with sufficiently similar materials (as discussed above), the magnetic carrier of Kamae would be expected to have similar surface characteristics as the magnetic carrier taught in the specification, and would inherently satisfy the limitations regarding the surface characteristics of the carrier recited in claims 1, 4, and 5.
While Kamae teaches that the magnetic particle is coated with a vinyl resin, Kamae is silent to teach additional layers covering the coating layer comprising the vinyl resin. However, carriers having more than one resin coating layer are known in the art. For instance, Moriya teaches a carrier for an electrophotographic developer, including a core material and a core laying comprising a binder resin located overlying the core material (Col. 2, lines 39-41). The binder resin comprises a segment (A) comprising one or more polymerizable vinyl monomers as a structural unit and a segment (B) comprising at least one of a particle cleavage structure of a polyhedral oligomeric silsesquioxane having a structure represented by formula (1)

    PNG
    media_image1.png
    46
    235
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    43
    112
    media_image2.png
    Greyscale
and a partial cleavage structure of a polyhedral oligomeric silsesquioxane having a structural unit represented by formula (2) (Col. 2, lines 45-67). These formulae are shown below:

formula (1) 						formula (2)

Moriya mentions that Japanese published application No. 2006-058811 discloses a carrier having a double-layered structure formed of an acrylic resin layer having high adhesiveness and a silicone resin having a low surface energy covering the acrylic resin layer (Col. 1, lines 62-67). However, Moriya notes that the coating layer of such a carrier deteriorates due to stress when stirred in the developer (Col. 2, lines 7-14). Therefore, Moriya discovered that when the binder resin of the coating layer comprises a vinyl segment and a silsesquioxane segment, the adhesiveness of the resin to the core material is improved, which prevents deterioration of image quality and provides a carrier having improved durability (Col. 2, lines 22-26). More specifically, the segment (A) formed of a polymerizable vinyl monomer, particularly an acrylic resin skeleton, has firm adhesiveness with the particulate material included in the core material and the coated layer. Thus, the segment (A) strongly prevents the coated layer from peeling off from the core material and being abraded (Col. 4, lines 60-67). Similarly, the segment (B) comprises a polyhedral oligomeric silsesquioxane compound, constituted of a T-unit siloxane represented by RSiO3/2 (which reads on the limitation recited in claim 1), which has a functional group that reacts with at least a binder resin or a monomer forming the binder resin. Suitable polyhedral oligomeric silsesquioxanes compounds and its derivatives are outlined in Japanese published application No. 2004-143449 (Col. 6, lines 1-2). At a site of the functional group, the polyhedral oligomeric silsesquioxane compound is chemically bonded with at least the binder resin, or the monomer forming the binder resin, to form a binder resin having a desired strength. Thus, the segment (A) and the segment (B) are chemically bonded with each other to form the binder resin, and the resultant coated layer has good abrasion resistance and toner spent resistance (Col. 5, lines 62-67; Col. 6, lines 5-10; Col. 6, lines 18-26). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have coated the magnetic carrier of Kamae with the resin layer comprising the silsesquioxane of Moriya, in order to improve the abrasion resistance and durability of the carrier. In doing so, the vinyl resin coating layer (as previously discussed) would correspond to the “primer layer” recited in claim 1 and the resin layer comprising the silsesquioxane would correspond to the “coating layer” recited in claim 1. 

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamae et al. (US 2014/0220487 A1), in view of Moriya et al. (US 8,263,302 B2), and further in view of Tanaka et al. (US 2018/0246430 A1).

Kamae and Moriya teach the magnetic carrier as discussed above. Kamae further teaches that the magnetic carrier is used in a two-component developer comprising said magnetic carrier and a toner ([0086]) (which reads on the limitation recited in claim 9). The toner of the two-component developer may contain an external additive for fluidity improvement. As the external additive, an inorganic fine powder, such as silica, titanium oxide, or aluminum oxide may be used ([0096]) (which reads on the limitation recited in claim 10). Kamae silent to teach a coverage ratio of the toner by the inorganic fine particles. However, the coverage ratio recited in instant claim 10 is known in the art. For instance, Tanaka teaches a toner including a toner particle and an external additive, wherein the external additive contains an inorganic fine particle A and a silica fine particle (Abstract). Tanaka further teaches that a coverage ratio X2 by the inorganic fine particle of the toner surface, as determined with an x-ray photoelectron spectrometer (ESCA) is from 5 area % to 40 area % (which reads on the limitation recited in claim 10). When the coverage ratio X2 is in this range, the contact surfaces of the Group 2 element-containing titanate fine particles are adequately exposed and leakage of excess charge accumulate on the toner is facilitated and inhibitory effect on charge up is exhibited ([0068]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coverage ratio taught by Tanaka in the application of the external additives to the toner of Kamae and Moriya, in order to improve the charge characteristics of the toner.

Conclusion






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/19/2022